             Case 3:18-cv-07414-JSC Document 14 Filed 05/28/19 Page 1 of 3



1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7    abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                         UNITED STATES DISTRICT COURT
10
                       NORTHERN DISTRICT OF CALIFORNIA
11

12   ABANTE ROOTER AND                )              Case No.
13
     PLUMBING, INC., individually and )
     on behalf of all others similarly)
14                                                    3:18-cv-07414-JSC
     situated,                        )
15   Plaintiff,                       )
                                                     VOLUNTARY NOTICE OF
                                      )
16                                                   DISMISSAL OF ACTION OF THE
     vs.                              )
                                                     INDIVIDUAL CLAIMS
17                                    )
                                                     WITH PREJUDICE AND THE
     AMERICAN COMMERCIAL              )
18                                                   PUTATIVE CLASS CLAIMS
     CAPITAL, INC. and DOES 1 through )
                                                     WITHOUT PREJUDICE
19   10, inclusive, and each of them, )
20   Defendant.                       )
21

22         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
23
     Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case with
24

25   prejudice as to all of their individual claims and without prejudice as to the claims
26
     of any putative class member. Each party shall bear their own costs and attorneys’
27
     fees. Defendant has neither answered Plaintiff’s Complaint, nor filed a motion for
28




                                        Notice of Dismissal - 1
             Case 3:18-cv-07414-JSC Document 14 Filed 05/28/19 Page 2 of 3



1    summary judgment. Accordingly, this matter may be dismissed with prejudice and
2
     without an Order of the Court.
3

4          RESPECTFULLY SUBMITTED this May 28, 2019.
5

6
                              By:
7
                                                  /s/Adrian R. Bacon
8                                                   Adrian R. Bacon ESQ.
                                              Law Offices of Todd M. Friedman,P.C.
9
                                                   Attorney For Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
             Case 3:18-cv-07414-JSC Document 14 Filed 05/28/19 Page 3 of 3



1
     CERTIFICATE OF SERVICE
2
     Filed electronically on May 28, 2019 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on May 28, 2019 to:
6

7    To the Honorable Court, all parties and their Counsel of Record
8

9                                                      By: /s/Adrian R. Bacon
                                                        Adrian R. Bacon ESQ.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
